Name: Council Decision (EU, Euratom) 2016/1706, taken by common accord with the President of the Commission, of 19 September 2016 appointing a Member of the European Commission
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2016-09-23

 23.9.2016 EN Official Journal of the European Union L 257/12 COUNCIL DECISION (EU, Euratom) 2016/1706, taken by common accord with the President of the Commission, of 19 September 2016 appointing a Member of the European Commission THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the second paragraph of Article 246 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to the opinion of the European Parliament (1), Whereas: (1) On 23 October 2014 the European Council adopted Decision 2014/749/EU (2) appointing the European Commission for the period until 31 October 2019. (2) In a letter dated 25 June 2016, Mr Jean-Claude JUNCKER, President of the Commission, informed the Council that Mr Jonathan HILL had resigned from his post as a Member of the Commission with effect from 15 July 2016 at midnight. (3) In accordance with the second paragraph of Article 246 of the Treaty on the Functioning of the European Union, a vacancy caused by resignation is to be filled for the remainder of the Member's term of office by a new Member of the same nationality. (4) A new Member of the Commission should therefore be appointed, HAS ADOPTED THIS DECISION: Article 1 By common accord with Mr Jean-Claude JUNCKER, President of the Commission, the Council appoints Mr Julian KING as Member of the Commission for the remainder of the term of office, which runs until 31 October 2019. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 19 September 2016. For the Council The President M. LAJÃ Ã K (1) Opinion of 15 September 2016 (not yet published in the Official Journal). (2) OJ L 311, 31.10.2014, p. 36.